MILLER, Circuit Justice
(orally). Alluding to section 8 of the bankrupt act, part of which is quoted above, he observed, in substance, that it pi-ovided for a writ of error and for two classes of appeals. One class was appeals in equity causes proper, of which the district court was given jurisdiction in broad and plain terms by the first and second sections of the act. The other class of appeals related to controversies between creditors and assignees in relation to the allowance and rejection of claims, the procedure on appeal, in this class, when taken by the creditor being further regulated by section 24. This pi-ovision as to appeal is anomalous; since the general legislation of congress discriminates between writs of error and appeals; but within this class the present cause does not fall.
The bill filed by the assignee makes a ease confessedly of equity cognizance, and comes within the class of appeals first mentioned.
Section 8 of the bankrupt act and general order 20 apply to it. Such a case must come into this court by appeal, and not by writ of error, and the appeal must be claimed and notice given as in other cases. In this case, the record does not show that any appeal was claimed or allowed, or any notice or security given. The motion to dismiss the appeal is therefore sustained. Motion sustained.